NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



TERRANCE J. ZICH,                            )
                                             )
             Appellant,                      )
                                             )
v.                                           )         Case No. 2D17-5076
                                             )
MARIO BAUTISTA-DIAZ and ANIBEXY              )
MIRANDA; and CITIZENS PROPERTY               )
INSURANCE CORPORATION,                       )
                                             )
             Appellees.                      )
                                             )

Opinion filed March 13, 2019.

Appeal from the Circuit Court for
Hillsborough County; Paul L. Huey, Judge.

David L. Ross of the Law Offices of David
L. Ross, P.A., Miami, for Appellant.

Jonathan D. Franklin of Franklin Legal
Group, P.A., Miami, for Appellee Citizens
Property Insurance Corporation.

No appearance for Appellees Mario
Bautista-Diaz and Anibexy Miranda.


PER CURIAM.


             This proceeding is converted to a petition for writ of certiorari. See

Winderting Invs., LLC v. Furnell, 144 So. 3d 598, 602 (Fla. 2d DCA 2014) ("An order
compelling the production of documents by a nonparty is reviewable by certiorari

because he or she has no adequate remedy by appeal.").

             Denied.


KELLY, KHOUZAM, and SLEET, JJ., Concur.




                                         -2-